Citation Nr: 1534102	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  07-33 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), generalized anxiety disorder (GAD), and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel



INTRODUCTION

The Veteran had active military service in the U.S. Air Force from February 1970 to February 1974 and from April 1974 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. By that rating action, the RO, in part, denied service connection for PTSD (to include a sleep disorder, flashbacks, no energy, and a sleep disorder). The Veteran appealed the RO's June 2006 rating action to the Board.  

The claim was previously remanded by the Board in April 2011.  Again, in December 2013, the Board remanded the claim for additional development.  In that remand, the Board recharacterized the issue of entitlement to service connection for an acquired psychiatric disorder to include PTSD more broadly to include entitlement to service connection for an acquired psychiatric disorder, to include PTSD, GAD and depression, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In December 2008, the Veteran failed without good cause to appear for a hearing before a Veterans Law Judge at the Columbia, South Carolina RO.  Thus, his hearing request is considered withdrawn. 38 C.F.R. § 20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After the Board remanded this claim in December 2013, VA arranged for a psychiatrist to evaluate the Veteran's claims file to determine whether the Veteran had a diagnosis of a mental disability during the claim and appeal period.  The Veteran was diagnosed with GAD in March 2007, according to this review.  He was also diagnosed with GAD, rule out PTSD, in November 2006.  The examiner, who had treated the Veteran in March 2012, did not believe the Veteran was presenting symptoms consistent with GAD during that visit.  The examiner noted the Veteran's reported stressors during his military service, but indicated that she could not definitively diagnose PTSD.  

Subsequently, VA afforded the Veteran an examination for his claim in September 2014.  The examiner immediately concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD.  Rather, the examiner diagnosed the Veteran with GAD, which caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The examiner specified that the Veteran had no other mental disorders.  The examiner indicated that he found no relationship between the Veteran's service and his present psychiatric symptoms.  

The Board finds this opinion to be inadequate.  First, the Veteran's service treatment records document various times during service where the Veteran received treatment for anxiety and nervousness.  In one treatment note from December 1977, the Veteran presented with anxiety and nervousness that had reportedly onset one year earlier when the Veteran was in a motorcycle accident.  The Veteran was treated with medication in connection with these visits.  The Veteran also reported in August 1975 and April 1979 Reports of Medical History that he had a positive history for nervous trouble.  Though the earlier report referred to a shaking hand condition, it appears the April 1979 report refers to the Veteran's past complaints of anxiety symptoms.    

The September 2014 VA examiner did not acknowledge or discuss these medical records in rendering his opinion.  For this reason alone, the opinion is inadequate.  Additionally, however, the examiner rendered an opinion on the Veteran's GAD without providing a clear rationale.  Therefore, another remand is necessary in order to procure a medical opinion that accounts for the Veteran's in-service symptoms of anxiety and provides an adequate rationale for any conclusions reached.  

Last, there seems to be some disagreement as to what psychiatric condition the Veteran has.  According to the April 2014 note, the VA examiner was unwilling to confirm the Veteran's diagnosis of GAD.  However, she was also unable to definitively diagnose the Veteran with PTSD.  In the September 2014 examination, however, the examiner immediately dismissed the Veteran's diagnosis of PTSD, explaining that the Veteran did not exhibit the symptoms of that mental disability.  Rather, the Veteran received a diagnosis of GAD.  In the medical examination that occurs pursuant to this remand, an attempt to reconcile these two opinions should be made.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for appropriate VA examination for his claim of service connection for an acquired psychiatric disorder.  If possible, the examination should be conducted by an examiner that has not examined the Veteran previously.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a)  The examiner should identify any and all psychiatric disabilities the Veteran has had at any time since he filed his claim in March 2006, to include consideration of whether the Veteran has a diagnosis of GAD.  If there are different psychiatric disorders, the examiner should attempt to reconcile the diagnoses.  The examiner is asked to address the April 2014 examination note and the September 2014 VA examination report's conflicting conclusions and attempt to reconcile the different opinions contained therein.  

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed acquired psychiatric disability, to include generalized anxiety disorder and PTSD, had onset during the Veteran's active service or was caused by his active service.  

Specifically, the examiner is asked to address the various treatment notes and Reports of Medical History in which anxiety and nervousness are documented in the Veteran's service treatment records.  The Veteran received treatment in December 1977 for anxiety that had onset a year prior to that visit.  Any opinion regarding a present psychiatric disorder must account for the Veteran's in-service symptoms of anxiety and address whether the Veteran's current diagnosis of generalized anxiety disorder is related to these in-service symptoms.  

2.  After completing the requested action, the claim for service connection for an acquired psychiatric disorder, to include PTSD and GAD, should be readjudicated in light of all pertinent evidence and legal authority.  If any benefit sought on appeal is not granted, the Veteran must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



